Citation Nr: 0001446	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for right-sided 
numbness due to an undiagnosed illness.

5.  Entitlement to service connection for hoarseness due to 
undiagnosed illness.

6.  Entitlement to service connection for confusion due to 
undiagnosed illness.

7.  Entitlement to service connection for anxiety and 
depression due to an undiagnosed illness.

8.  Entitlement to service connection for a sleep disorder 
due to undiagnosed illness.

9.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

10.  Entitlement to service connection for a skin disorder 
due to an undiagnosed illness.

11.  Entitlement to a compensable evaluation for the 
residuals of a left index finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1991.  He served in the Persian Gulf from February to April 
1991.

This appeal arose from a December 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for the 
above-noted disorders.  This decision also granted service 
connection for the residuals of a left index finger fracture, 
assigning it a noncompensable evaluation.  These decisions 
were confirmed and continued by a rating action issued in 
August 1997.

The RO issued a decision in December 1997 which denied 
entitlement to service connection for a low back injury.  The 
veteran submitted a notice of disagreement with this denial 
in March 1998, and he was provided a statement of the case in 
September 1998.  However, he failed to perfect this issue by 
filing a substantive appeal.  Therefore, this issue is not 
properly before the Board of Veterans' Appeals (Board) at 
this time.

In July 1994, the RO denied entitlement to service connection 
for headaches, joint pain, memory loss, hoarseness, knee 
arthralgia and a dysthymic disorder on a direct basis.  He 
did not appeal this decision.  Since that time, the veteran 
has claimed that service connection should be awarded under 
the provisions 38 C.F.R. § 3.317 (1999), claiming that they 
are "undiagnosed illnesses" resulting from his exposure to 
"nerve agents" during his service in the Persian Gulf.  
Therefore, the Board will consider entitlement to service 
connection for these claimed disorders only pursuant to 
38 C.F.R. § 3.317 (1999).

The issues of entitlement to service connection for 
headaches, as well as the claim for entitlement to a 
compensable evaluation for the service-connected residuals of 
a left index finger fracture, will be subject to the attached 
remand.


FINDINGS OF FACT

1.  The veteran has been shown by credible evidence to suffer 
from headaches which can be related to his period of service.

2.  The veteran has not been shown by credible evidence to 
suffer from a sleep disorder, fatigue or a skin disease which 
can be related to his period of service, nor is there 
credible evidence that he suffers from any undiagnosed 
illness attributable to his service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran has presented evidence of a well grounded 
claim for service connection for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The appellant has not submitted evidence of well grounded 
claims for service connection.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to service connection for 
headaches

In order to establish a well grounded claim for service 
connection for headaches, the following three elements must 
be satisfied:  1) the existence of a current disability; 2) 
the existence of a disease or injury in service; and 3) a 
relationship or nexus between the current disability and a 
disease contracted or an injury sustained in service.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the veteran did have headaches in 
service.  He also currently suffers from headaches.  The VA 
examination conducted in October 1997 noted that there might 
possibly be a sinus component to his headaches.  However, 
there was also a component that appeared to be undiagnosed, 
suggesting a link to his service.  Therefore, it is found 
that he has presented evidence of a well grounded claim.


II.  Entitlement to service connection 
for joint pain; memory loss; right-sided 
numbness; hoarseness; confusion; anxiety 
and depression; a sleep disorder; 
fatigue; and a skin disorder

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).


FACTS

Joint pain

A review of the veteran's service medical records indicated 
that he had broken an arm in about 1977 and a foot in 1983.  
However, the October 1984 entrance examination referred to no 
disabilities.  On September 23, 1986, he reported with 
complaints of pain in the shoulders.  It was noted that he 
operated a basket loader, which required strenuous use of the 
shoulders.  He displayed mild tenderness along the left 
trapezius; the neck was normal.  The diagnosis was muscular 
pain.  On November 13, 1986, he complained of right 
musculoskeletal foot pain.  An x-ray noted an old fracture.  
A December 1988 periodic examination was negative.  On 
February 17, 1989, he complained of neck pain.  There was no 
previous history and the examination was negative.  On March 
9, 1989, he again reported neck pain.  He displayed full 
range of motion, no spasm and no tenderness.  The motor 
examination was 5/5 and the sensory examination was within 
normal limits.  The assessment was resolving symptoms.  
During a February 1990 medical surveillance examination he 
indicated that he could dislocate his left hip.  He noted 
that he was able to pop it back in.  He was not on any type 
of medical profile.  On October 15, 1990, he bruised his left 
foot.

A Persian Gulf registry examination of the veteran was 
conducted in November 1993.  He reported that he had 
occasional arthralgias of the knees, elbows, shoulders and 
neck.  The objective examination was within normal limits.  
The diagnosis was history of arthralgia of the knee.

The veteran was examined by VA in October 1997.  He stated 
that he was having neck, back and right knee pain, all 
occurring on an intermittent basis.  He reported that he was 
a heavy equipment operator.  He had no recollection of any 
injuries, although he said that he had been seen in service 
for complaints of neck pain, which he had thought was related 
to his job.  He was noted to be currently asymptomatic; 
however, he indicated that frequent turning or bending 
movements would sometimes bring on increased pain.  He would 
also have pain if he "slept wrong."  He denied radiation of 
any pain into the upper extremities and that his last episode 
of neck pain had been the month before.  He also noted 
intermittent pain in the right knee, with no history of 
injury.  He complained that this knee would occasionally 
buckle.  While he commented that he had had a burning pain in 
the knee, he noted that he was currently asymptomatic.  There 
was no history of swelling.  The objective examination of the 
neck found 70 degrees of rotation bilaterally; 40 degrees of 
flexion; and 40 degrees of extension.  There was no pain on 
motion, and there was no indication of tenderness or spasm.  
The examination of the right knee revealed 0 to 130 degrees 
of motion.  There was some discomfort associated with a 
patellofemoral click on range of motion, but there was no 
redness, heat, swelling, tenderness of evidence of 
instability.  His gait was noted to be normal.  An x-ray of 
the neck was unremarkable.  An x-ray of the right knee 
revealed no abnormalities.  The diagnoses were recurrent neck 
pain-uncertain etiology, with no current symptoms and an 
unremarkable examination; and right knee pain-uncertain 
etiology, with no current symptoms and an unremarkable 
examination.


Memory loss

A review of the veteran's service medical records showed no 
complaints of or treatment for a memory loss.  

During a Persian Gulf Registry examination performed in 
November 1993, he complained of memory loss.  A co-worker 
submitted a statement in October 1996, in which it was noted 
that the veteran would forget to do things, like brush his 
teeth.

The veteran was examined by VA in October 1997.  He stated 
that he had a memory impairment, although he also claimed 
that his memory was "pretty good."  He indicated that his 
short-term and long-term memory were adequate, but indicated 
that he had trouble with intermediate memory.  He stated that 
his secretary described him as "absent-minded."  The 
objective examination was within normal limits.


Right-sided numbness

A review of the veteran's service medical records contain no 
complaints of or treatment for right-sided numbness.  
Following his discharge, he was afforded a Persian Gulf 
Registry examination, during which he made no complaints 
concerning right-sided numbness.  

Between July 1993 and March 1994, the veteran resided at a VA 
Domiciliary.  On February 10, 1994, he complained that his 
right side was numb; this reportedly started in the right 
leg.  The examination was negative.  The diagnosis was 
cephalalgia.

VA examined the veteran in October 1997.  He described an 
incident while at the VA Domiciliary when he was treated for 
numbness of the left side of his face, left arm and left leg, 
which had lasted for about a half hour.  A CT scan of the 
head was normal, save for some evidence of maxillary 
sinusitis.  He admitted that he had had no recurrence of the 
numbness since 1994.  The examination was within normal 
limits.


Hoarseness

A review of the service medical records note no complaints of 
or treatment for hoarseness.  During a Persian Gulf Registry 
examination conducted in November 1993, he offered no 
complaints concerning hoarseness.

VA examined the veteran in October 1997.  He indicated that, 
beginning two to three years before, he had noticed many sore 
throats and hoarseness.  He was treated medically and the 
condition cleared up over two years ago.  There had been no 
recurrence of these complaints since that time.  During this 
examination, he denied hoarseness, dysphasia, difficulty 
eating, reflux or other symptoms.  The examination of the 
ears and throat was completely normal.  The diagnosis was no 
evidence of ear, nose or throat disease.


Confusion

The veteran's service medical records contain no mention of 
any complaints of or treatment for confusion.  

A Persian Gulf Registry examination conducted in November 
1993 was negative for any complaints of confusion.  During a 
stay at a VA Domiciliary between July 1993 and March 1994, 
the veteran complained of confusion, headaches and right-
sided numbness on February 10, 1994.  The examination was 
completely normal.  The diagnosis was cephalalgia.



Anxiety and depression

The veteran's service medical records contain no mention of 
any complaints of or treatment for anxiety or depression.

The veteran was afforded a Persian Gulf Registry examination 
in November 1993, during which he complained of anxiety and 
depression.  He was alert, oriented and cooperative.  He 
reported experiencing anxiety, stress and depression.  The 
objective examination was negative.  The diagnosis was 
history of anxiety and stress.

During a stay at a VA Domiciliary between July 1993 and March 
1994, the veteran was afforded a psychological evaluation on 
August 3, 1993.  He was noted to be competent, homeless and 
unemployed.  He was more euthymic but his affect continued to 
be sad and dejected.  He denied depressive symptoms but 
admitted to a low mood and feeling hopeless.  There was no 
evidence of a thought disorder or a perceptual disturbance.  
His speech was clear and coherent.  He described a lifelong 
history of unassertive and avoidant behavior.  His family had 
moved a great deal when he was young and he never felt that 
he belonged.  He had appeared to be a relatively well 
adjusted person until his divorce and his employment 
problems.  He was motivated to find full-time employment.  It 
was found that his sad mood was related to situational 
factors.  The Axis I diagnosis was adjustment disorder with 
depressed mood; the Axis II diagnosis was avoidant 
personality.  It was noted that he was employed by November 
1993.

VA examined the veteran in February 1994.  He indicated that 
he had been under fire from the night of his arrival in the 
Persian Gulf (a scud missile landed where he had 
disembarked).  He was moved to the frontline; there had been 
a breakthrough near where he was stationed and he had to be 
alert.  He also commented that he had been made fun of 
because he was short and stocky.  He was under a lot of 
stress; he became irritable, argued with noncommissioned 
officers and slept poorly.  After his discharge, he was 
unhappy and unable to find solid work.  He moved to 
Mississippi in 1993, where he checked into a VA Domiciliary 
due to depression and lack of employment.  He was offered 
medication, but he declined them.  He was now working part-
time in shipping and security.  The mental status examination 
noted that he tended to smile quite often, which was not 
consistent with the material being discussed.  He denied 
feelings of depression.  He tended to minimize his depressive 
symptoms but he would readily admit to what he considered to 
be physical manifestations, such as fatigue, headaches, pains 
in the knees and others aches.  He also noted a poor memory 
as a symptom.  He had few friends due to his irritability.  
He used to consider suicide, but no longer.  The Axis I 
diagnosis was dysthymic disorder and the Axis III diagnosis 
was aches and joint pains and occasional right-sided 
numbness.

In October 1996, a co-worker, who had known the veteran since 
1994, submitted a statement in his behalf.  It was commented 
that he had mood swings; he would be in a good mood one 
minute and depressed the next.

VA re-examined the veteran in October 1997.  He noted that he 
lived alone in a trailer; he saw his children regularly but 
not frequently.  He indicated that he was "stressed out" 
because of his job; he stated that he was suffering from 
insomnia, feelings of tiredness, trouble concentrating and 
managing his anger.  He stated that he used to have 
nightmares, although he could not recall their content.  He 
noted that he was tense about his unsettled employment 
situation and he admitted to drinking three 32 ounce bottles 
of beer twice a week.  The mental status examination noted 
that he seemed to be cooperative.  His affect was somewhat 
depressed and anxious and his mood was of anxiety and 
depression.  He was fairly well modulated.  He showed a 
little bit of a sense of humor, which was described as 
sarcastic.  His thought processes were goal directed and 
there was no evidence of looseness of associations, 
hallucinations or delusions.  He was generally oriented.  The 
Axis I diagnosis was adjustment disorder with depressed mood 
versus dysthymia and substance abuse, by history only.


Sleep disorder

The veteran's service medical records make no mention of 
complaints or treatment for a sleep disorder.  A Persian Gulf 
Registry examination conducted in November 1993 contained no 
references of a sleep disorder.  From July 1993 to March 
1994, during a  VA Domiciliary, he noted on the 21st of July 
that he was sleeping "OK."  

In October 1996, a co-worker of the veteran's submitted 
statement in his behalf.  It was commented that he often had 
the appearance of not having slept.

VA examined the veteran in October 1997.  He said that he had 
difficulty sleeping.  He noted that he had trouble falling 
asleep and problems getting up in the morning.  He stated 
that he was not morning person.  The examination was 
negative.  


Fatigue

The veteran's service medical records contained no complaints 
of or treatment for fatigue.  The evidence developed 
subsequent to service show no treatment for or diagnosis of 
fatigue.


Skin disorder

The veteran's service medical records revealed that during an 
examination conducted on February 14, 1990, he was noted to 
have an acne problem on the forehead.  He was referred to the 
dermatology service.

A Persian Gulf Registry examination was conducted in November 
1993.  He made no complaints about his skin and the 
examination was within normal limits.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A review of the legislative history of 38 C.F.R. § 3.317 
(1999) indicates that veteran's seeking compensation under 
this regulation are required to show some objective 
indication of the presence of a chronic disability 
attributable to an undiagnosed illness prior to the award of 
service connection.  See Fed. Reg., Vol. 60, No. 23, pp. 
6662-6663 (Feb. 3, 1995).  There must be some objective 
evidence that indicates that the veteran is not well.  This 
evidence can include medical findings or other non-medical 
indications which can be independently observed or verified 
(including through lay statements), such as time lost from 
work, evidence that a veteran has sought treatment for his or 
her symptoms, evidence indicating changes in the veteran's 
appearance, physical abilities, and mental or emotional 
attitude, etc.  See Fed. Reg., at 6663, supra.


Joint pain

The veteran has claimed that he suffers from joint pain as a 
result of exposure to "nerve agents" in the Persian Gulf.  
However, the applicable legislation authorizes compensation 
for disability caused by undiagnosed illness.  38 C.F.R. 
§ 3.317 (1999).  In the instant case, the veteran has been 
diagnosed with right knee and neck pain of unknown etiology.  
However, the most recent examination was completely 
unremarkable and he admitted that he was asymptomatic.  
Therefore, no current disability exists for which service 
connection could be awarded under the provisions of 38 C.F.R. 
§ 3.317.


Memory loss

The veteran has asserted that he currently suffers from a 
memory loss due to exposure to chemical agents in the Persian 
Gulf.  During the most recent VA examination he complained of 
poor intermediate memory.  However, the objective examination 
was completely within normal limits.  Therefore, the veteran 
has not established that he currently suffers from a 
disability caused by undiagnosed illness.  As a consequence, 
compensation pursuant to 38 C.F.R. § 3.317 is not warranted.


Right-sided numbness

The veteran had contended that he suffers from right-sided 
numbness as a direct result of his exposure to chemicals or 
other agents in service in the Persian Gulf.  Again, it is 
noted that the applicable legislation authorizes compensation 
for disability caused by undiagnosed illness.  38 C.F.R. 
§ 3.317 (1999).  However, the latest VA examination included 
a normal neurological evaluation.  In fact, he had admitted 
that this complaint was not a current symptom.  Therefore, 
there is no evidence of current disability attributable to an 
undiagnosed illness which would justify service connection 
pursuant to 38 C.F.R. § 3.317.


Hoarseness

The veteran has alleged that he developed hoarseness, which 
he claimed was related to his exposure to chemicals or other 
agents in the Persian Gulf.  Initially, it is noted that the 
applicable legislation authorizes compensation for disability 
caused by undiagnosed illness.  38 C.F.R. § 3.317 (1999).  
The most recent VA examination referred to his history of 
hoarseness two to three years before the examination; 
however, he denied any current difficulties.  The objective 
ear, nose and throat examination found no abnormalities.  
Clearly, there is no evidence of a current disability for 
which service connection could be awarded pursuant to 
38 C.F.R. § 3.317.


Confusion

The veteran has claimed that he suffers from confusion as a 
direct result of exposure to chemicals or other agents in the 
Persian Gulf.  The applicable legislation authorizes 
compensation for disability caused by undiagnosed illness.  
38 C.F.R. § 3.317 (1999).  The veteran did complain of 
confusion in 1994.  However, the VA examination conducted in 
October 1997 included a completely normal neurological 
evaluation.  Therefore, there is no objective evidence of the 
current existence of a disability manifested by confusion for 
which service connection could be awarded pursuant to 
38 C.F.R. § 3.317.


Anxiety and depression

The veteran has claimed that he suffers from anxiety and 
depression as a direct result of exposure to chemicals or 
other agents in the Persian Gulf.  The applicable legislation 
authorizes compensation for disability caused by undiagnosed 
illness.  38 C.F.R. § 3.317 (1999).  In this instance, the 
veteran does not have a disability due to an undiagnosed 
illness; rather, he has been diagnosed as suffering from an 
adjustment disorder with depressed mood versus dysthymia.  
Thus, 38 C.F.R. § 3.317 is not for application in this 
instance since a diagnosis has been made.


Sleep disorder

The veteran has claimed that he suffers from a sleep disorder 
that is related to his period of service or to exposure to 
chemicals or other agents while stationed in the Persian 
Gulf.  A review of the service medical records had made no 
mention of a sleep disorder.  Therefore, there is no evidence 
of the existence of a disease in service.  Moreover, there is 
no evidence of the existence of a current disability.  The VA 
examination performed in October 1997 was completely normal.  
It is thus concluded that the veteran has failed to establish 
a well grounded claim for service connection for a sleep 
disorder.  

It is further noted that the applicable legislation 
authorizes compensation for disability caused by undiagnosed 
illness.  38 C.F.R. § 3.317 (1999).  However, in the instant 
case, there is no indication that the veteran currently 
suffers from any disability, either diagnosed or undiagnosed, 
for which service connection could be awarded pursuant to 
38 C.F.R. § 3.317.


Fatigue

The veteran has claimed that he suffers from fatigue that is 
related to his period of service or to exposure to chemicals 
or other agents while stationed in the Persian Gulf.  A 
review of the service medical records had made no mention of 
fatigue.  Therefore, there is no evidence of the existence of 
a disease in service.  Moreover, there is no evidence of the 
existence of a current disability.  The VA examination 
performed in October 1997 was completely normal.  It is thus 
concluded that the veteran has failed to establish a well 
grounded claim for service connection for fatigue.  

It is further noted that the applicable legislation 
authorizes compensation for disability caused by undiagnosed 
illness.  38 C.F.R. § 3.317 (1999).  However, in the instant 
case, there is no indication that the veteran currently 
suffers from any disability, either diagnosed or undiagnosed, 
for which service connection could be awarded pursuant to 
38 C.F.R. § 3.317.


Skin disorder

The veteran has also claimed that he suffers from a skin 
disorder that is related to his period of service or to 
exposure to chemicals or other agents while stationed in the 
Persian Gulf.  A review of the service medical records noted 
that he had acne problems on his forehead in February 1990.  
However, there was no further mention of any skin problems in 
the remainder of the service medical records.  Significantly, 
he offered no complaints of such a disorder following his 
discharge.  Therefore, given the silence of the records after 
1990, it is found that any acne of the face noted in service 
was acute and transitory and resolved by his discharge 
without causing residual disability.  Therefore, there is no 
evidence of the existence of a chronic disease incurred in 
service.  Moreover, there is no evidence of the existence of 
a current disability.  He has made no mention of any skin 
complaints since his separation from service.  It is thus 
concluded that the veteran has failed to establish a well 
grounded claim for service connection for a chronic skin 
disorder.  

It is further noted that the applicable legislation 
authorizes compensation for disability caused by undiagnosed 
illness.  38 C.F.R. § 3.317 (1999).  However, in the instant 
case, there is no indication that the veteran currently 
suffers from any disability, either diagnosed or undiagnosed, 
for which service connection could be awarded pursuant to 
38 C.F.R. § 3.317.


ORDER

To the extent that he has submitted a well grounded claim for 
service connection for headaches, the benefit sought on 
appeal is granted.

Service connection for joint pain, memory loss, right-sided 
numbness, hoarseness, confusion, anxiety and depression, a 
sleep disorder, fatigue and a skin disorder is denied.


REMAND

The veteran has contended that he suffers from chronic 
headaches as a direct result of his exposure to chemical and 
other agents in the Persian Gulf.  Therefore, he believes 
that service connection should be awarded.  He also contends 
that his left index finger fracture residuals are more 
disabling than the current disability evaluation would 
suggest.  He indicated that he suffers from increased pain 
and that a higher disability evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to the claim for service connection for headaches, 
it is noted that the last VA examination performed in October 
1997 did not clearly indicate whether or not the veteran's 
headaches are related to a diagnosed condition or are a 
manifestation of an undiagnosed illness.  This must be 
clarified before a final determination of the veteran's claim 
can be made.

In regard to the left index finger fracture residuals, it is 
noted that the veteran has not been provided a VA examination 
of these residuals since his discharge from service in 1991.  
As a consequence, there is no clear picture of his current 
level of disability.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA neurological examination by a 
qualified physician.  After a review of 
the evidence of record, to include the 
service medical records, the examiner 
should render an opinion as to whether 
any diagnosed headaches are related to a 
diagnosed condition (such as sinusitis) 
or are a manifestation of an undiagnosed 
illness.  All indicated special studies 
deemed necessary must be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the veteran's entire medical 
history can be taken into consideration, 
and the examiner is asked to indicate in 
the examination report that the file has 
been reviewed. 

A complete rationale for any opinions 
expressed must be provided.

2.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected left 
index finger fracture residuals.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the left index finger.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
finger joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  The RO should then readjudicate the 
claims for service connection for 
headaches and an increased evaluation for 
the service-connected left index finger 
fracture residuals.  If the decisions 
remain adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



